MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D), this                    Jul 28 2015, 9:23 am
Memorandum Decision shall not be regarded as
precedent or cited before any court except for the
purpose of establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Rebecca A. Trent                                          Gregory F. Zoeller
Brookston, Indiana                                        Attorney General of Indiana
                                                          Karl M. Scharnberg
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                             IN THE
    COURT OF APPEALS OF INDIANA

Jevon Deandre Ollins,                                    July 28, 2015

Appellant-Defendant,                                     Court of Appeals Cause No.
                                                         79A02-1412-CR-843
        v.                                               Appeal from the Tippecanoe
                                                         Superior Court.
State of Indiana,                                        The Honorable Randy J. Williams,
                                                         Judge.
Appellee-Plaintiff.
                                                         Cause No. 79D01-1311-FB-30




Riley, Judge.




Court of Appeals of Indiana | Memorandum Opinion | 79A02-1412-CR-843 | July 28, 2015    Page 1 of 6
                                     STATEMENT OF THE CASE

[1]   Appellant-Defendant, Jevon Ollins (Ollins), appeals his thirteen-year sentence

      after pleading guilty to burglary, a Class B felony, Ind. Code § 35-43-2-1 (2013).


[2]   We affirm.


                                                        ISSUE

[3]   Ollins raises one issue on appeal, which we restate as: Whether Ollins’

      sentence is inappropriate in light of the nature of the offense and his character.


                              FACTS AND PROCEDURAL HISTORY 1


[4]   On September 25, 2012, at around mid-morning, Sergeant Ricks of the

      Tippecanoe Sherriff’s Department responded to a burglary report on Country

      Road 700 West, West Point, Indiana. Sergeant Ricks met with Melody Clouser

      (Clouser), who informed him that when she approached her house, she saw a

      white vehicle backed into her driveway, and a female, later identified as




      1
        Pursuant to Indiana Administrative Rule 9(G)(2)(b) and Indiana Code section 35-38-1-13, the presentence
      investigation (PSI) report must be excluded from public access. However, in this case, the information
      contained in the PSI report “is essential to the resolution” of Ollins’ claim on appeal. Ind. Admin. Rule
      9(G)(7)(a)(ii)(c). Accordingly, we have included confidential information in this decision only to the extent
      necessary to resolve the appeal.

      Court of Appeals of Indiana | Memorandum Opinion | 79A02-1412-CR-843 | July 28, 2015               Page 2 of 6
      Natasha Ollins (Natasha), was sitting in the driver’s seat. Clouser told Sergeant

      Ricks that she attempted to block the white vehicle with her truck but Natasha

      drove around Clouser’s vehicle, and after turning on Country Road 700 West,

      Natasha proceeded east on County Road 800 South. Once the car was out of

      sight, Clouser walked inside her house. She observed that her television had

      been moved to the kitchen floor, at that point, she contacted the police.

      Clouser informed Sergeant Ricks that an iPad, charger, and jewelry were

      missing. Sergeant Ricks found some fingerprints on the television, which he

      lifted and sent for analysis. The fingerprints lifted from the television matched

      Ollins, Natasha’s husband.


[5]   On November 20, 2013, the State charged Ollins with one Count of conspiracy

      to commit burglary, a Class B felony; one Count of burglary, a Class B felony;

      one Count of conspiracy to commit theft, a Class D felony; and one Count of

      theft, a Class D felony. Pursuant to a plea agreement entered with the State on

      September 8, 2014, Ollins pled guilty to burglary, and the State agreed to

      dismiss the remaining Counts and not to revoke any probation that Ollins may

      have been serving. In addition, the agreement stipulated that the sentence for

      the guilty plea would not be less than “eleven (11) and no more than fourteen

      (14) years.” (Appellant’s App. p. 29).


[6]   On November 3, 2014, a sentencing hearing was held and the trial court

      identified Ollins’ extensive juvenile and adult criminal history as aggravating

      factors. In mitigation, the trial court observed that Ollins pled guilty and

      accepted responsibility for his crime. Accordingly, the trial court sentenced

      Court of Appeals of Indiana | Memorandum Opinion | 79A02-1412-CR-843 | July 28, 2015   Page 3 of 6
      Ollins to thirteen years executed in the Department of Correction and ordered

      him to pay restitution to Clouser in the amount of $500.


[7]   Ollins now appeals. Additional facts will be provided as necessary.


                                  DISCUSSION AND DECISION

[8]   Ollins contends that his thirteen-year sentence is inappropriate in light of the

      nature of the offense and his character. Indiana Appellate Rule 7(B) provides

      that we “may revise a sentence authorized by statute if, after due consideration

      of the trial court’s decision, [we find] that the sentence is inappropriate in light

      of the nature of the offense and the character of the offender.” The burden is on

      the defendant to persuade the appellate court that his or her sentence is

      inappropriate. Childress v. State, 848 N.E.2d 1073, 1080 (Ind. 2006).

      “Ultimately the length of the aggregate sentence and how it is to be served are

      the issues that matter.” Cardwell v. State, 895 N.E.2d 1219, 1224 (Ind. 2008).

      Whether we regard a sentence as appropriate at the end of the day turns on our

      sense of the culpability of the defendant, the severity of the crime, the damage

      done to others, and a myriad of other considerations that come to light in a

      given case. Id.


[9]   The advisory sentence is the starting point the legislature has selected as an

      appropriate sentence for the crime committed. Abbott v. State, 961 N.E.2d 1016,

      1019 (Ind. 2012). For his Class B felony burglary conviction, Ollins faced a

      sentencing range of six to twenty years, with the advisory sentence being ten

      years. Here, the trial court imposed a thirteen-year sentence.


      Court of Appeals of Indiana | Memorandum Opinion | 79A02-1412-CR-843 | July 28, 2015   Page 4 of 6
[10]   Regarding the nature of his offense, we find that Ollins was on probation for:

       maintaining common nuisance, a Class D felony; possession of marijuana, a

       Class A misdemeanor; and conversion, a Class A misdemeanor. On September

       25, 2012, Ollins broke into Clouser’s residence while Natasha waited in the

       driveway with the getaway-vehicle. While inside, Ollins took an iPad, charger,

       and jewelry belonging to Clouser.


[11]   Regarding Ollins’ character, at the time of sentencing, Ollins was only twenty-

       four years old, yet he had accumulated a significant history of criminal and

       delinquent behavior. As a juvenile living in Cook County, Chicago, Ollins “has

       had contacts with the law [] since he was 12” years old. (Sentencing Transcript

       p. 30). Between 2002 and 2008, Ollins was adjudicated delinquent for about

       nine misdemeanors and eight felonies. 2 As an adult living in Tippecanoe

       County, Indiana, Ollins was convicted of false informing, carrying a handgun

       without a license, criminal confinement, residential entry, theft, and battery

       resulting in bodily injury. To top it off, after being arrested for the immediate




       2
         Ollins argues that there was an addendum to the PSI which shows that he only had ten contacts with the
       criminal justice system as a juvenile, and that and six of those charges “were stricken, dismissed or closed
       without action.” (Appellant’s Br. p. 6). We note that “[w]hile a record of arrests does not establish the
       historical fact of prior criminal behavior, such a record does reveal to the court that subsequent antisocial
       behavior on the part of the defendant has not been deterred even after having been subject to the police
       authority of the State and made aware of its oversight activities of its citizens.” Pickens v. State, 767 N.E.2d
530, 534 (Ind. 2002).

       Court of Appeals of Indiana | Memorandum Opinion | 79A02-1412-CR-843 | July 28, 2015                   Page 5 of 6
       offense, Ollins committed two additional misdemeanor offenses—domestic

       battery on Natasha, and invasion of privacy. Ollins admitted to using drugs at

       the time he committed the instant crime.


[12]   Comparing his situation to Natasha’s, Ollins argues that his wife received a ten-

       year sentence with five years to be served in community corrections and five

       years to be served on probation. Ollins contends that “obviously, the nature of

       the offense, does not call for a [thirteen]-year fully executed sentence.”

       (Appellant’s Br. p. 6.). We have held that a defendant’s criminal history is a

       valid aggravating circumstance. See Deloney v. State, 938 N.E.2d 724, 732 (Ind.

       Ct. App. 2010), trans. denied. We note that Ollins’ criminal history in this case

       shows that he has not been deterred from criminal activity and that, in itself,

       reflects poorly on his character.


[13]   In sum, Ollins’ extensive criminal history does not help in advancing his

       inappropriateness argument. Given this record, we conclude that Ollins’

       sentence is appropriate in light of character and the nature of his offense.


                                                CONCLUSION


[14]   Based on the foregoing, we conclude that Ollins’ sentence is appropriate in light

       of the nature of the offense and his character.


[15]   Affirmed.


[16]   Bailey, J. and Barnes, J. concur



       Court of Appeals of Indiana | Memorandum Opinion | 79A02-1412-CR-843 | July 28, 2015   Page 6 of 6